                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 14-57414-TJT
         Gerald E. Patterson, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tammy L. Terry, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/07/2014.

         2) The plan was confirmed on 03/25/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/25/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/21/2019.

         5) The case was dismissed on 12/17/2019.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,863.93.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)


   14-57414-tjt      Doc 86     Filed 01/16/20      Entered 01/16/20 13:16:02         Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor            $40,635.10
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                $40,635.10


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,508.66
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,920.41
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $7,429.07

Attorney fees paid and disclosed by debtor:               $490.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
36th District Court           Unsecured         247.00           NA              NA            0.00        0.00
36th District Court           Unsecured         265.00           NA              NA            0.00        0.00
AT&T                          Unsecured      1,510.00            NA              NA            0.00        0.00
A T & T Uverse                Unsecured      1,511.00            NA              NA            0.00        0.00
AcceptNOW                     Unsecured         438.00           NA              NA            0.00        0.00
ADT Security Services         Unsecured         269.00           NA              NA            0.00        0.00
AMERICAN INFOSOURCE LP        Unsecured            NA           0.00          893.82          12.32        0.00
COMCAST                       Unsecured            NA           0.00          462.65           6.38        0.00
DETROIT WATER & SEWERAGE DEPA Secured              NA       4,673.40          229.20        229.20         0.00
DTE ENERGY                    Unsecured            NA           0.00        4,673.40          64.43        0.00
Esurance                      Unsecured         262.00           NA              NA            0.00        0.00
Ginny's                       Unsecured         412.00           NA              NA            0.00        0.00
Henry Ford Health System      Unsecured          85.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA           0.00       34,317.09        473.13         0.00
INTERNAL REVENUE SERVICE      Priority             NA         216.49          216.49        216.49         0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured            NA           0.00          425.39           5.87        0.00
MICHIGAN DEPARTMENT TREASURY Priority              NA       2,411.83        2,411.83      2,411.83         0.00
MICHIGAN DEPARTMENT TREASURY Unsecured             NA       5,542.96        6,126.85          84.47        0.00
Muniservices                  Unsecured      4,048.00            NA              NA            0.00        0.00
Pagac & Company P.C.          Unsecured      2,085.00            NA              NA            0.00        0.00
Premier Bankcard              Unsecured         759.00           NA              NA            0.00        0.00
SANTANDER CONSUMER USA INC    Unsecured            NA       1,656.36        1,656.36          22.84        0.00
SANTANDER CONSUMER USA INC    Secured              NA       8,275.00        8,275.00      7,520.12    1,722.92
TD AUTO FINANCE               Secured       22,736.20     22,736.20           152.21        152.21         0.00
TREASURER CITY OF DETROIT     Secured              NA       2,541.72        2,541.72      1,122.88      694.89
TREASURER CITY OF DETROIT     Secured        1,662.00           0.00            0.00           0.00        0.00
VATIV RECOVERY SOLUTIONS LLC Unsecured             NA           0.00          742.89          10.25        0.00
WAYNE COUNTY TREASURER        Secured              NA       9,738.61        7,080.00      7,080.00    3,714.40
WAYNE COUNTY TREASURER        Secured              NA       5,487.30        2,658.61      2,658.61      894.32
WAYNE COUNTY TREASURER        Secured              NA       7,370.47        2,735.11      2,735.11      920.02
WAYNE COUNTY TREASURER        Secured              NA           0.00            0.00           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)


  14-57414-tjt     Doc 86      Filed 01/16/20     Entered 01/16/20 13:16:02               Page 2 of 4
Scheduled Creditors:
Creditor                                 Claim         Claim         Claim        Principal      Int.
Name                           Class   Scheduled      Asserted      Allowed         Paid         Paid
WAYNE COUNTY TREASURER     Secured             NA        1,787.81      1,787.81        226.95     226.39


Summary of Disbursements to Creditors:
                                                       Claim            Principal               Interest
                                                     Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                               $0.00                $0.00                 $0.00
      Mortgage Arrearage                             $0.00                $0.00                 $0.00
      Debt Secured by Vehicle                      $152.21              $152.21                 $0.00
      All Other Secured                         $25,307.45           $21,572.87             $8,172.94
TOTAL SECURED:                                  $25,459.66           $21,725.08             $8,172.94

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00              $0.00                 $0.00
       Domestic Support Ongoing                         $0.00              $0.00                 $0.00
       All Other Priority                           $2,628.32          $2,628.32                 $0.00
TOTAL PRIORITY:                                     $2,628.32          $2,628.32                 $0.00

GENERAL UNSECURED PAYMENTS:                     $49,298.45                $679.69                $0.00


Disbursements:

       Expenses of Administration                       $7,429.07
       Disbursements to Creditors                      $33,206.03

TOTAL DISBURSEMENTS :                                                                  $40,635.10




UST Form 101-13-FR-S (9/1/2009)


  14-57414-tjt   Doc 86    Filed 01/16/20    Entered 01/16/20 13:16:02               Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2020                             By:/s/ Tammy L. Terry
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)


   14-57414-tjt      Doc 86      Filed 01/16/20      Entered 01/16/20 13:16:02           Page 4 of 4
